DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 3, 8-14, and 16 filed on 11/09/2022 are acknowledged by the examiner. 
Claims 1-20 are currently pending in the application. 
Claims 1-20 are currently under examination.  
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Goranov does not teach or suggest “a rear panel, different from the front panel, having a left side… form[ing] a left plurality of horizontal pleats and [a] right side form[ing] a right plurality of horizontal pleats, the left and right side plurality of horizontal pleats [of the back panel] being formed distinct from the front plurality of horizontal pleats and orientated in a direction opposite the front plurality of horizontal pleats,” as recited in claim 1. 
Examiner’s response: The mask 10 of Goranov is made up of multiple layers of material, and thus the front panel and the back panel are automatically different from each other, as they are two distinct panels where one comes directly into contact with the face of the user and the other panel is faced away. Although these multiple layers of material are secured together and then the pleats are folded, the pleats are still each distinctly being formed on each of the layers of material, and thus the back panel has pleats that are formed distinctly from the front panel pleats. The rejection has been updated below in light of the amendments. 
Applicant’s argument: Yarahmadi teaches away from vertical stitching disconnected from a front panel. 
Examiner’s response: The definition of disconnected is “to sever or interrupt the connection of or between,” https://www.thefreedictionary.com/disconnect, and thus the stitches 108, 110 of Yarhmadi of the back panel 12 are interpreted as being disconnected from the front panel 16, as there is a middle layer 14 in between the front and back panels, and thus the connection between the stitching is interrupted via the middle layer 14 and is interpreted to be disconnected. See rejection below. 
Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  
Regarding claim 1, it is unclear whether “parallel to a vertical centerline” in line 12 is the same “vertical centerline” from line 5 of claim 1. Further clarification is required. For the purposes of examination, it is being read as the same vertical centerline, and thus “parallel to a vertical centerline” in line 12 of claim 1 is being read as “parallel to the vertical centerline.” 
Regarding claim 8, “the pleats extend away from the side edge” in lines 7-8 on page 3 should be read as “the pleats extend away from a side edge.” 
Regarding claim 8, “the height of the rear panel” in line 6 on page 4 should be read as “a height of the back panel.”
Regarding claim 9, “a portion of a height of the back panel” in lines 3-4 should be read as “a portion of the height of the back panel,” as the height is introduced in claim 8 line 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the set of stitches extending closer to a top edge of the back panel than to a bottom edge of the back panel from claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation "the panel" in line 1 and line 5 on page 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 has been amended to include a front panel and a back panel, thus it is unclear which panels applicant is referring to throughout the claim. 
Claims 9-13 are rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goranov et al. (referred to as “Goranov”) (US 8,905,034 B2) in view of Yarahmadi (US 9,661,884 B2) in view of Harges, Jr. (US 5,628,308) further in view of Goranov. 
Regarding claim 1, Goranov discloses a face covering device (10) (see Abstract), comprising: 
a front panel (16) forming a front plurality of horizontal pleats that enable the face covering device (10) to increase in a vertical dimension to cover a mouth and nose of a person (see Figs. 1-2 and Col. 5 lines 62-66; device 10 comprises an arrangement 12 of stacked layers 14 (see Figs. 8A-8E), thus the stacked layers 14, and specifically the first, outer layer 62 forms a front panel, which is body 16 as shown in Fig. 2, as it is the front of device 10, see Col. 7 lines 34-43, and body 16 forms v-shaped pleats 22 on the left and right sides, as seen in Fig. 1, that are horizontal and enable device 10 to increase in vertical dimension to cover a mouth and nose of a person); and 
a rear panel (18), different from the front panel (16) having a left side (30) and a right side (28), the rear panel (18) joined to a periphery of the front panel (16) (see Fig. 3 and Col. 5 lines 62-66; device 10 comprises an arrangement of stacked layers 14 (see Figs. 8A-8E), thus the stacked layers 14 also form a rear panel, which is back of the device 18, as fourth layer 60 is designed to be in contact with the face of the wearer, thus being the rear panel that is different from the front panel, see Col. 7 lines 34-43, and the left and right pleats shown in Fig. 3, show rear panel 18 having a left side and a right side, as there is a right side edge 28 and a left side edge 30, and body 16 and rear panel 18 are joined to periphery 20) and being formed such that
the left side (30) forms a left plurality of horizontal pleats (38, 50) and the right side (28) forms a right plurality of horizontal pleats (36, 48) (see Fig. 3; the left side or left side edge 30 forms pleats 38, 50 and the right side or right side edge 28 forms pleats 36, 48), the left and right side plurality of horizontal pleats (38, 50, 36, 48) being formed distinct from the front plurality of horizontal pleats (22) and orientated in a direction opposite the front plurality of horizontal pleats (see Figs. 1-3, 8A-8E, and 11, and Col. 6 lines 16-21, Col. 7 lines 34-43, Col. 4 lines 52-67 et seq. Col. 5 lines 1-9; pleats 38, 50, 36, 48, which are the left and right plurality of horizontal pleats of the rear panel, respectively, are distinct from pleats 22, which are the front plurality of horizontal pleats, as each of the pleats are formed/folded on the respective layer, meaning even when all the pleats are formed/folded when the layers of material are secured together, pleats 22 are still formed/folded on outer layer 62 and pleats 38, 50, 36, 48 are still formed/folded on fourth layer 60 and thus are formed distinctly since each of the pleats are still being formed in their respective layer of material, and left and right plurality of horizontal pleats 38, 50, 36, 48 are orientated in a direction opposite pleats 22, as the left and right plurality of horizontal pleats 38, 50, 36, 48 are formed on the fourth layer 60 and thus are orientated or positioned on the layer that is to come directly in contact with the user’s face, while pleats 22 are formed on the first, outer layer 22 and thus are orientated or positioned on the layer that does not come in contact with the user’s face, see Col. 7 lines 34-43). 
Goranov does not disclose a rear panel having a left side and a right side defined by a vertical centerline, first vertical stitching on a right half of the left side extends parallel to a vertical centerline at least half of a height of the rear panel measured at the centerline, the rear panel being unpleated at the first vertical stitching, wherein the first vertical stitching is disconnected from the front panel; a second vertical stitching on a left half of the right side extends parallel to the vertical centerline at least half of a height of the rear panel measured at the centerline, the rear panel being unpleated at the second vertical stitching, wherein the second vertical stitching is disconnecting from the front panel; and a pair of straps oriented on opposite sides of the face covering device. 
However, Yarahmadi teaches an analogous face covering device (10) comprising an analogous rear panel (12) having a left side and a right side defined by a vertical centerline (136) (see Fig. 1; mask 10 has an inner layer 12, which is a back panel as it is the layer that is in contact with the user’s face and mask 10 has a left side and right side that is defined by centerline 136), first vertical stitching (110) on a right half of the left side extends adjacent to a vertical centerline (136) (see Figs. 1-2; stitch 110 is on a right half of the left side of mask 10 and extends adjacent, or side by side to centerline 136), the rear panel (12) being unpleated at the first vertical stitching (110) (see Fig. 2; inner layer 12 is unpleated at stitch 110), wherein the first vertical stitching (110) is disconnected from the front panel (16) (definition of disconnect: to sever or interrupt the connection of or between, https://www.thefreedictionary.com/disconnect, thus see Fig. 2; stitch 110 which is on inner layer 16 is separate or disconnected from outer layer 16, as they are each sewn into layers 12, 14, 16, and as seen in Fig. 2 since there is a middle layer 14 inbetween the inner layer 12 and outer layer 16, the connection between the stitching is interrupted via the middle layer 14 and thus stitch 110 of the inner layer 12 is disconnected from the outer layer 16); second vertical stitching (108) on a left half of the right side extends adjacent  to the vertical centerline (136) (see Figs. 1-2; stitch 108 is on a left half of the right side of mask 10 and extends adjacent or side by side  to centerline 136), the rear panel (12) being unpleated at the second vertical stitching (108) (see Fig. 2; inner layer 12 is unpleated at stitch 108), wherein the second vertical stitching (108) is disconnected from the front panel (16) (definition of disconnect: to sever or interrupt the connection of or between, https://www.thefreedictionary.com/disconnect, see Fig. 2; stitch 108 which is on inner layer 12 is separate or disconnected from outer layer 16, as they are each sewn into layers 12, 14, 16, and as seen in Fig. 2 since there is a middle layer 14 inbetween the inner layer 12 and outer layer 16, the connection between the stitching is interrupted via the middle layer 14 and thus stitch 110 of the inner layer 12 is disconnected from the front panel 16), providing a snug, tapered, and contoured fit about the wearer’s lower-face region and also prevents potential air leakage (see Col. 7 lines 51-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bottom central portion between the left and right pleats of rear panel 18 of Goranov on right and left sides of rear panel 18 of Goranov with a first vertical stitching and a second vertical stitching (108, 110) that are disconnected from a front panel as taught by Yarahmadi to have provided an improved face mask device that defines a centerline and provides a snug, tapered, and contoured fit about the wearer’s lower-face region and also prevents potential air leakage (see Col. 7 lines 51-56).
Goranov in view of Yarahmadi discloses the invention as discussed above. 
Goranov in view of Yarahmadi does not disclose first vertical stitching on a right half of the left side extends parallel to a vertical centerline at least half of a height of the rear panel measured at the centerline, a second vertical stitching on a left half of the right side extends parallel to the vertical centerline at least half of a height of the rear panel measured at the centerline, and a pair of straps oriented on opposite sides of the face covering device. 
However, Harges, Jr. teaches an analogous face covering device (see Figs. 1-4) comprising first vertical stitching (22) on a right half of the left side extends parallel to a vertical centerline at least half of a height of the rear panel measured at the centerline (see modified Fig. 2 of Harges, Jr.; the left and right side of the inner liner has stitching 22 that defines a vertical centerline, and thus stitching 22 is on a right half of the left side and extends parallel to the vertical centerline at least half of a height of the inner liner measured at the center line), and second vertical stitching (22) on a left half of the right side extends parallel to the vertical centerline at least half the height of the rear panel measured at the centerline (see modified Fig. 2 of Harges, Jr.; the right and left sides of the inner liner has stitching 22 that defines a vertical centerline, and thus stitching 22 is on a left half of the right side and extends parallel to the vertical centerline at least half of a height of the inner liner measured at the center line), providing symmetrical sections between the outer and inner panels of the face covering device (see Col. 4 lines 18-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height of the first and second vertical stitchings (108, 110 of Yarahmadi) and the shape of the first and second vertical stitchings (108, 110 of Yarahmadi) in the device of Goranov in view of Yarahmadi to each be at least half of a height of the rear panel as taught by Harges, Jr. and to each be straight like the vertical centerline so that they are each extending parallel to the vertical centerline to have provided an improved face covering device that provides symmetrical sections between the outer and inner panels of the face covering device (see Col. 4 lines 18-24) and to have provided a sufficient length for a user so that the face covering device is snug and still provides a contoured fit about the wearer’s lower-face region to potential air leakage. 
Goranov in view of Yarahmadi further in view of Harges, Jr. discloses the invention as discussed above. 
Goranov in view of Yarahmadi further in view of Harges, Jr. does not disclose a pair of straps oriented on opposite sides of the face covering device. 
However, Goranov teaches in another embodiment an analogous face covering device (10) comprising a pair of straps (24) oriented on opposite sides of the face covering device (10) (see Fig. 9C and Col. 10 lines 9-13; retaining means 24 may consist of four tie-on strips each attached to one of the four corresponding corners of the top and bottom of device 10, thus comprising a pair of straps oriented on opposite sides of device 10) providing the most secured fit of masks and prevents donning failure (see Col. 12 lines 35-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the retaining mean 24 of the primary embodiment shown in Figs. 1-6 of Goranov with four tie-on strips as taught by another embodiment of Goranov to have provided an improved face covering device that provides the most secured fit of masks and prevents donning failure (see Col. 12 lines 35-43). 

    PNG
    media_image1.png
    512
    698
    media_image1.png
    Greyscale

Modified Fig. 2 of Harges, Jr. 
Regarding claim 6, Goranov in view of Yarahmadi in view of Harges, Jr. further in view of Goranov discloses the invention as discussed in claim 1. Goranov in view of Yarahmadi in view of Harges, Jr. further in view of Yarahmadi further discloses wherein one of the pair of straps (24 of Goranov) is joined to the rear panel (18 of Goranov) at a top corner of a side of the rear panel (18 of Goranov) and at a bottom corner of the side of the front panel (16 of Goranov) (see Fig. 9C of Goranov; as previously modified (see claim 1), retaining means 24 of Goranov consists of four tie-on strips and is attached to one of the corresponding corners of the top and bottom of device 10 of Goranov, thus one of the pair of straps is joined to rear panel 18 of Goranov at a top corner of a side, and at a bottom corner of the side of front panel 16 of Goranov, as seen in Fig. 9C of Goranov). 
Regarding claim 7, Goranov in view of Yarahmadi in view of Harges, Jr. further in view of Goranov discloses the invention as discussed in claim 1. Goranov in view of Yarahmadi in view of Harges, Jr. further in view of Goranov further discloses wherein the front panel (16 of Goranov) comprises at least one front pleat (40 of Goranov) folded along a length of the front panel (16 of Goranov) (see Fig. 2 of Goranov; box pleat 40 of Goranov is folded along a length of front panel 16 of Goranov), the at least one front pleat (40 of Goranov) being oriented in an opposing direction to the left plurality of horizontal pleats (38, 50 of Goranov) and the right plurality of horizontal pleats (36, 48 of Goranov) of the rear panel (18 of Goranov) (see Figs. 2-3 of Goranov; box pleat 40 of Goranov is oriented in a vertical position, while pleats 38, 50, 36, 48 of Goranov are oriented in an opposing non-vertical direction). 
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goranov in view of Yarahmadi in view of Harges, Jr. in view of Goranov further in view of Cheng (US 2005/0096524 A1).
Regarding claim 2, Goranov in view of Yarahmadi in view of Harges, Jr. further in view of Goranov discloses the invention as discussed in claim 1. 
Goranov in view of Yarahmadi in view of Harges, Jr. further in view of Goranov does not disclose wherein the first vertical stitching or second vertical stitching is formed by a portion of fabric of the rear panel being gathered and joined to itself, the portion within the height of the rear panel. 
However, Cheng teaches an analogous face covering device (10) wherein a portion of fabric of the panel is being gathered and joined to itself (see Figs. 2-3; second folds 13 extend vertically on mask body 10, or the panel, and as seen in Fig. 3, second folds 13 show a portion of fabric of the panel being gathered and joined to itself), the portion within the height of the panel (see Figs. 2 and 4; second folds 13 are within the height of the panel or mask body 10) providing a means to stretch a mask horizontally, and thus is more three-dimensionally shaped in a way that fits better to the contours of the face of a wearer, which effectively prevents leakages, and gives the wearer greater comfort and convenience (see [0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first vertical stitching or second vertical stitching  (110, 108 of Yarahmadi) of rear panel 18 of Goranov in view of Yarahmadi in view of Harges, Jr. further in view of Goranov wherein a portion of fabric of the rear panel is gathered and joined to itself as taught by Cheng to have provided an improved face covering device that provides a means to stretch a mask horizontally, and thus is more three-dimensionally shaped in a way that fits better to the contours of the face of a wearer, which effectively prevents leakages, and gives the wearer greater comfort and convenience (see [0021]). Therefore, the combination of Goranov in view of Yarahmadi in view of Harges, Jr. in view of Goranov further in view of Cheng results in the first vertical stitching (110 of Yarahmadi) or the second vertical stitching (108 of Yarahmadi) is formed by a portion of fabric of the rear panel (18 of Goranov) being gathered and joined to itself, the portion within the height of the rear panel (as previously modified above, the first or second vertical stitching 110, 108 of Yarahmadi is formed by a portion of fabric of rear panel 18 of Goranov being gathered and joined to itself, the portion of fabric being within the height of the rear panel). 
Regarding claim 3, Goranov in view of Yarahmadi in view of Harges, Jr. in view of Goranov further in view of Cheng discloses the invention as discussed in claim 2. Goranov in view of Yarahmadi in view of Harges, Jr. in view of Goranov further in view of Cheng further discloses wherein the first vertical stitching or the second vertical stitching (110, 108 of Yarahmadi) defines a dart, the dart tapering at a top end or a bottom end (as previously modified above, see claims 1-2, the first vertical stitching 110 of Yarahmadi or second vertical stitching 108 of Yarahmadi each are stitched and have the portion of fabric gathered and joined to itself, see Figs. 2-3 of Cheng, thus defining/forming a dart, which tapers at a top end and bottom end, since the darts form into pleats 36, 48, 38, 50 of Goranov, see Modified Fig. 3 of Goranov below, as the dotted lines show where the first and second vertical stitchings are located on the rear panel of mask 10 of Goranov and these dotted lines would be stitched such that the fabric is joined to itself and then forms into a dart that tapers as the stitchings form into pleats 36, 48, 38, 50 of Goranov). 

    PNG
    media_image2.png
    538
    491
    media_image2.png
    Greyscale

Modified Fig. 3 of Goranov.
Regarding claim 4, Goranov in view of Yarahmadi in view of Harges, Jr. in view of Goranov further in view of Cheng discloses the invention as discussed in claim 2. Goranov in view of Yarahmadi in view of Harges, Jr. in view of Goranov further in view of Cheng further discloses wherein a top end of the portion is within a rear pleat (38 of Goranov) along a length of the rear panel (18 of Goranov) (see Fig. 3 of Goranov; as previously modified above (see claims 1-2), the top end of the portion of fabric is within pleat 38 of Goranov, which is a rear pleat, along the length of rear panel 18 of Goranov). 
Regarding claim 5, Goranov in view of Yarahmadi in view of Harges, Jr. in view of Goranov further in view of Cheng discloses the invention as discussed in claim 2. Goranov in view of Yarahmadi in view of Harges, Jr. in view of Goranov further in view of Cheng further discloses wwherein a bottom end of the portion is within a rear pleat (50 of Goranov) along a length of the rear panel (18 of Goranov) (see Fig. 3 of Goranov; as previously modified above (see claims 1-2), the bottom end of the portion of fabric is within pleat 50 of Goranov, which is a rear pleat, along the length of rear panel 18 of Goranov). 
Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goranov in view of Yarahmadi further in view of Cheng. 
Regarding claim 8, Goranov discloses a face covering device (10) (see Abstract), comprising:
a front panel (16) (see Figs. 1-2 and Col. 5 lines 62-66; device 10 comprises an arrangement 12 of stacked layers 14, see Figs. 8A-8E, thus the stacked layers 14, and specifically the first, outer layer 62 forms a front panel, which is body 16 as shown in Fig. 2, as it is the front of device 10, see Col. 7 lines 34-43); and 
a back panel (18) to be oriented toward the face of a person (see Fig. 3 and Col. 5 lines 62-66; device 10 comprises an arrangement of stacked layers 14, see Figs. 8A-8E, thus the stacked layers 14 also form a rear panel, which is back of the device 18, and fourth layer 60 is designed to be in contact with the face of the wearer, and thus is oriented toward the face of a person), the back panel (18) being connected to the front panel (16) (body 16 and rear panel 18 are joined to periphery 20 and thus are connected to one another), the back panel (18) comprising:
	a plurality of horizontal pleats (38, 50, 36, 48) originating at left and right vertical edges (30, 28, respectively) of the back panel (18) (see Fig. 3; the left side or left side edge 30 forms pleats 38, 50 and the right side or right side edge 28 forms pleats 36, 48 and thus are a plurality of horizontal pleats originating at left and right vertical edges), wherein the plurality of horizontal pleats (38, 50, 36, 48), when the face covering device (10) is laid flat, have respective overlaps that decrease as the pleats (38, 50, 36, 48) extend away from the side edge (30, 28) toward a vertical centerline of the face covering device (10) (see Fig. 3; when device 10 is laid flat, as seen in Fig. 3, the pleats 38, 50, 36, 48 have respective overlaps that decrease as the pleats extend away from left side edge 30 and right side edge 28 toward a vertical centerline, which is a center line that divides the mask 10 in half, of device 10 as the pleats 38, 50, 36, 48 are V-shaped pleats and thus taper). 
Goranov does not disclose a first vertical stitching on a right half of the back panel extending through an unpleated portion of the back panel and securing a first gatherine of the back panel to itself, disconnected from the front panel; a second vertical stitching on a left half of the panel extending through an unpleated portion of the back panel and securing a second gathering of the back panel to itself, disconnected from the front panel; the first vertical stitching or the second vertical stitching forming a dart at the secured gathering, wherein a portion of fabric of the panel is gathered and joined to itself, the portion within the height of the rear panel, the dart tapering at a top end and a bottom end. 
However, Yarahmadi teaches an analogous face covering device (10) comprising an analogous back panel (12), a first vertical stitching (108) on a right half of the back panel (12) extending through an unpleated portion of the back panel (12), disconnected from the front panel (16) (definition of disconnect: to sever or interrupt the connection of or between, https://www.thefreedictionary.com/disconnect, see Fig. 2; mask 10 has an inner layer 12, which is a back panel as it is the layer that is in contact with the user’s face, and comprises stitch 108 which is a vertical stitching on a right half of inner layer 12, and is separate or disconnected from outer layer 16 which is the front panel, as they are each sewn into layers 12, 14, 16 and as seen in Fig. 2 since there is a middle layer 14 in between the inner layer 12 and outer layer 16, the connection between the stitching is interrupted via the middle layer 14 and thus stitch 108 of the inner layer 12 is disconnected from the outer layer 16 and is unpleated), and a second vertical stitching (110) on a left half of the panel (12) extending through an unpleated portion of the back panel (12), disconnected from the front panel (16) (definition of disconnect: to sever or interrupt the connection of or between, https://www.thefreedictionary.com/disconnect, see Fig. 2; mask 10 has an inner layer 12, which is a back panel as it is the layer that is in contact with the user’s face, and comprises stitch 110 which is a vertical stitching on a left half of inner layer 12, and is separate or disconnected from outer layer 16 which is the front panel, as they are each sewn into layers 12, 14, 16 and as seen in Fig. 2 since there is a middle layer 14 in between the inner layer 12 and outer layer 16, the connection between the stitching is interrupted via the middle layer 14 and thus stitch 110 of the inner layer 12 is disconnected from the outer layer 12 and is unpleated), providing a snug, tapered, and contoured fit about the wearer’s lower-face region and also prevents potential air leakage (See Col. 7 lines 51-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the left and right sides of the vertical centerline (22 of Duffy) in the device of Duffy with a first vertical stitching (108 of Yarahmadi) and a second vertical stitching (110 of Yarahmadi) as taught by Yarahmadi to have provided an improved face covering device that provides a snug, tapered, and contoured fit about the wearer’s lower-face region and also prevents potential air leakage (See Col. 7 lines 51-56). 
Goranov in view of Yarahmadi discloses the invention as discussed above. 
Goranov in view of Yarahmadi does not disclose a first vertical stitching securing a gathering of the back panel to itself; a second vertical stitching securing a second gathering of the back panel to itself; and the first vertical stitching or the second vertical stitching forming a dart at the secured gathering, wherein a portion of fabric of the panel is gathered and joined to itself, the portion within the height of the rear panel, the dart tapering at a top end and a bottom end. 
However, Cheng teaches an analogous face covering device (10) wherein a portion of fabric of the panel is gathered and joined to itself (see Figs. 2-3; second folds 13 extend vertically on mask body 10, or the panel, and as seen in Fig. 3, second folds 13 show a portion of fabric of the panel being gathered and joined to itself), the portion within the height of the panel (see Figs. 2 and 4; second folds 13 are within the height of the panel or mask body 10) providing a means to stretch a mask horizontally, and thus is more three-dimensionally shaped in a way that fits better to the contours of the face of a wearer, which effectively prevents leakages, and gives the wearer greater comfort and convenience (see [0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first vertical stitching and second vertical stitching  (108, 110 of Yarahmadi) of rear panel (18 of Goranov) in the device of Goranov in view of Yarahmadi to gather a portion of fabric and join it to itself as taught by Cheng to have provided an improved face covering device that provides a means to stretch a mask horizontally, and thus is more three-dimensionally shaped in a way that fits better to the contours of the face of a wearer, which effectively prevents leakages, and gives the wearer greater comfort and convenience (see [0021]). Therefore, the combination of Goranov in view of Yarahmadi further in view of Cheng results in the first vertical stitching (108 of Yarahmadi) securing a first gathering of the back panel (18 of Goranov) to itself (as previously modified above, the first vertical stitching 108 of Yarahmadi secures a first gathering of back panel 18 of Goranov to itself), a second vertical stitching (110 of Yarahmadi) securing a second gathering of the back panel to itself (as previously modified above, the second vertical stitching 110 of Yarahmadi secures a second gathering of back panel 18 of Goranov to itself), the first vertical stitching or the second vertical stitching (108, 110 of Yarahmadi, respectively) forming a dart at the secured gathering, wherein a portion of fabric of the panel (18 of Goranov) is gathered and joined to itself, the portion within the height of the rear panel (18 of Goranov), the dart tapering at a top end and a bottom end (as previously modified above, the first and second vertical stitchings 108, 110 of Yarahmadi is stitched and formed by a portion of fabric of the back panel 18 of Goranov being gathered and joined to itself, see Fig. 3 of Cheng, thus forming a dart, which tapers at a top end and a bottom end, since the darts form into pleats 36, 48, 38, 50 of Goranov, see Modified Fig. 3 of Goranov, which shows the dotted lines to be the first and second vertical stitchings that are located on the back panel of mask 10 of Goranov and these dotted lines would be stitched such that the fabric is joined to itself and then forms into a dart that tapers as the stitchings form into pleats 36, 48, 38, 50 of Goranov). 
Regarding claim 9, Goranov in view of Yarahmadi further in view of Cheng discloses the invention as discussed above. 
Goranov in view of Yarahmadi further in view of Cheng further discloses wherein the first vertical stitching (108 of Yarahmadi) forms a first dart and a second vertical stitching (110 of Yarahmadi) forms a second dart (as previously modified above, see claim 8, the first and second vertical stitchings 108, 110 of Yarahmadi have been modified to gather a portion of fabric of the back panel 18 of Goranov and join to itself, which thus each forms a dart, as a dart is a gathered portion of fabric joined to itself. 
Goranov in view of Yarahmadi further in view of Cheng does not disclose the first and second darts formed by a hidden stitch extending vertically within a portion of a height of the back panel. 
However, Cheng teaches an analogous face covering device (see Fig. 2) wherein the first and second darts (13) are formed by a hidden stitch extending vertically within a portion of a height of the panel (10) (see Figs. 2-4 and [0019]; second folds 13 form a first dart and a second dart and are formed by or comprise a hidden stitch, as fixing sections 14 may be stitched at the top and bottom edges, and is concealed from view and second folds 13, which are a first dart and a second dart extend vertically within a portion of a height of mask body 10) providing a means to stretch a mask horizontally, and thus is more three-dimensionally shaped in a way that fits better to the contours of the face of a wearer, which effectively prevents leakages, and gives the wearer greater comfort and convenience (see [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first vertical stitching (108 of Yarahmadi) and the second vertical stitching (110 of Yarahmadi) in the device of Goranov in view of Yarahmadi further in view of Cheng to be formed by a hidden stitch extending vertically within a portion of a height of the panel as taught by Cheng to have provided an improved face covering device that provides a means to stretch a mask horizontally, and thus is more three-dimensionally shaped in a way that fits better to the contours of the face of a wearer, which effectively prevents leakages, and gives the wearer greater comfort and convenience (see [0021]) and is more aesthetically pleasing.
Regarding claim 10, Goranov in view of Yarahmadi further in view of Chen discloses the invention as discussed above. Goranov in view of Yarahmadi further in view of Cheng further discloses wherein an individual dart of the first and second darts is formed by a portion of the back panel (18 of Goranov) being gathered and joined to itself, the individual dart tapered at either a top end or a bottom end (as previously modified above, the first and second vertical stitchings 108, 110 of Yarahmadi is stitched and formed by a portion of fabric of back panel 18 of Goranov being gathered and joined to itself, see Fig. 3 of Cheng, and thus each stitching 108, 110 of Yarahmadi forms an individual dart, which tapers at a top end and a bottom end since the darts each form into their respective pleats 36, 48, 38, 50 of Goranov, see Modified Fig. 3 of Goranov, which shows dotted lines to be the first and second vertical stitchings that are located on the back panel of mask 10 of Goranov and these dotted lines would be stitched such that the fabric is joined to itself forming a dart that tapers as the stitchings form into pleats 36, 48,38, 50 of Goranov). 
Regarding claim 11, Goranov in view of Yarahmadi further in view of Cheng discloses the invention as discussed above. 
Goranov in view of Yarahmadi further in view of Cheng does not disclose wherein the face covering device further comprises a strap, the strap joined at a top corner of a side of the panel and joined at a bottom corner of the side of the back panel. 
However, Goranov teaches in another embodiment an analogous face covering device (10) wherein the face covering device (10) further comprises a strap (24), the strap (24) joined at a top corner of a side of the panel and joined at a bottom corner of the side of the back panel (see Col. 9 lines 62-67; in an embodiment, the retaining means 24 consists of ear loops, and thus the retaining means consists of an elastic strap having one end joined at a top periphery corner on a right side and the other end joined at a bottom right corner of mask 10 of the back panel), providing a donning version that is ideal for use by healthcare professionals who have to replace the device on a periodic basis (see Col. 12 lines 28-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retaining means (24 of Goranov) in the device of Goranov in view of Yarahmadi further in view of Cheng to comprise a strap joined at a top corner of a side of the panel and joined at a bottom corner of the side of the back panel as taught by another embodiment of Goranov to have provided an improved face covering device that provides a donning version that is ideal for use by healthcare professionals who have to replace the device on a periodic basis (see Col. 12 lines 28-34).
Regarding claim 12, Goranov in view of Yarahmadi further in view of Cheng discloses the invention as discussed above. Goranov in view of Yarahmadi further in view of Cheng further discloses wherein at least one of the plurality of horizontal pleats (38, 50, 36, 48 of Goranov) is oriented toward a bottom edge (26 of Goranov) (definition of oriented: align or position (something) relative to the points of a compass or other specified positions, https://www.lexico.com/en/definition/orient, thus see Fig. 3 of Goranov; pleats 38, 50, 36, 48 of Goranov are horizontal pleats and thus are aligned in the same horizontal direction of the bottom edge 26 of Goranov). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goranov in view of Yarhmadi in view of Cheng further in view of Friedman (US 2020/0404992 A1).
Regarding claim 13, Goranov in view of Yarahmadi further in view of Cheng discloses the invention as discussed above. Goranov in vie wof Yarahmadi further in view of Cheng further discloses wherein the face covering device (10 of Goranov) further comprises a strap (24 of Goranov) joined to one side of the back panel (18 of Goranov) (see Figs. 1-3 of Goranov; retaining means 24 of Goranov is a strap that is joined to one side of back panel 18 of Goranov). 
Goranov in view of Yarahmadi further in view of Cheng does not disclose a length of the strap adjustable by a slideable bead. 
However, Friedman teaches an analogous face covering device (1) (see Fig. 6B) which further comprises a strap (3) joined to one side of the panel (1), a length of the strap (3) adjustable by a slidable bead (5) (definition of bead: a small piece of material pierced for threading on a string or wire, https://www.merriam-webster.com/dictionary/bead, thus see Fig. 6B and [0027]; ear loop 3 is a strap joined to one side of mask 1 and has barrel clasps 5, which is a slidable bead as barrel clasp 5 is thread through ear loop 3, that is used to shorten or lengthen the size of ear loop 3) providing to make the mask fit the individual user better, and to allow for different sized individuals (see [0027]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strap (24 of Goranov) in the device of Goranov in view of Yarahmadi further in view of Cheng with a slidable bead (5) to adjust a length of the straps as taught by Friedman to have provided an improved face covering device that makes the mask fit the individual user better, and to allow for different sized individuals (see [0027]). 
Claim 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goranov in view of Yarahmadi further in view of Duffy (US 2015/0059772 A1).
	Regarding claim 14, Goranov discloses a face covering (10), comprising:
	a front panel (16) (see Figs. 1-2 and Col. 5 lines 62-66; device 10 comprises an arrangement 12 of stacked layers 14 (see Figs. 8A-8E), thus the stacked layers 14 form a front panel, which is body 16 as shown in Fig. 2, as it is the front of device 10); and 
	a back panel (18) connected to the front panel (16) and constructed to be oriented to the face of a person wearing the face covering (10) (see Fig. 3 and Col. 5 lines 62-66; device 10 comprises an arrangement 12 of stacked layers 14 (see Figs. 8A-8E), thus the stacked layers 14 also form a rear panel, as fourth layer 60 is designed to be in contact with the face of the wearer, see Col. 7 lines 34-43, which is back of the device 18 and is constructed to be oriented to the face of a person, and back of the device 18 is connected to front panel 16), the back panel (18) comprising a plurality of horizontal pleats (36, 38, 48, 50) originating at left and right vertical edges of the back panel (18) (see Fig. 3; pleats 36, 48 and pleats 38, 50 are horizontal pleats that originate or start at left and right vertical edges of the back of the device 18, respectively, as best seen in Fig. 3), wherein the back panel (18) is unpleated at a central location (17) of the back panel (18) (see Fig. 3 and Col. 6 lines 3-8; the back of the device 18 is unpleated at breathing chamber 17, as breathing chamber 17 is described as the remaining unfolded part of arrangement 12, which is a central location of the back of the device 18, best seen in Fig. 3). 
	Goranov does not disclose the back panel comprising a set of vertical stitches disconnected from the front panel and positioned to be over a mouth of the person when the person wears the face covering, wherein the back panel encompasses the vertical stitches each of the vertical stitches corresponding to a secured gathering of the back panel to itself, disconnected from the front panel.  
	However, Yarahmadi teaches an analogous face covering device (10) comprising a back panel (12) comprising a set of vertical stitches (110, 108) disconnected from the front panel (16) and positioned to be over a mouth of the person when the person wears the face covering (definition of disconnect: to sever or interrupt the connection of or between, https://www.thefreedictionary.com/disconnect, see Fig. 2; mask 10 has an inner layer 12, which is a back panel as it is the layer that is in contact with the user’s face, and comprises stitch 110, 108, which are vertical stitches, that are disconnected from outer layer 16, as they are each sewn into layers 12, 14, 16, and as seen in Fig. 2 and since there is a middle layer 14 in between the inner layer 12 and outer layer 16, the connection between the stitching is interrupted via the middle layer 14 and thus stitches 110, 108 are disconnected from the front panel 16) providing a snug, tapered, and contoured fit about the wearer’s lower-face region and also prevents potential air leakage (see Col. 7 lines 51-56).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bottom central portion of the breathing chamber 17 between the left and right pleats of rear panel 18 of Goranov with a set of vertical stitches (108, 110) that are disconnected from a front panel as taught by Yarahmadi to have provided an improved face mask device that provides a snug, tapered, and contoured fit about the wearer’s lower-face region and also prevents potential air leakage (see Col. 7 lines 51-56). 
	Goranov in view of Yarahmadi discloses the invention as discussed above. Goranov in view of Yarahmadi further discloses wherein the back panel (18 of Goranov) is unpleated at a central location (17 of Goranov) of the back panel (18 of Goranov) encompassing the vertical stitches (108, 110 of Yarahmadi) on the back panel (18 of Goranov) (see Fig. 3 of Goranov; the back of device 18 of Goranov includes breathing chamber 17 of Goranov, which is a central location that is unpleated, as best seen in Fig. 3 of Goranov, and encompassing stitches 108, 110 of Yarhamdi, as previously modified above, on the back of the device 18 of Goranov). 
	Goranov in view of Yarahmadi does not disclose each of the vertical stitches corresponding to a secured gathering of the back panel to itself, disconnected from the front panel. 
	However, Duffy teaches an analogous face covering (12) and securing a gathering (60) of the back panel (38) to itself (see Fig. 3, 8-9, and [0054]-[0055], [0067], [0073]-[0074]; mask body 12 is made of multiple layers 40, 42, 38 and thus inner cover web 38 is the back panel, and dart 60 is interpreted to be a secured gathering as it is a fold that is sewn or fastened in place, and thus dart 60 is formed with all three layers 40, 42, 38 and thus dart 60 is also formed on inner cover web 38, and so dart 60 of inner cover web 38 is secured to itself, as seen in Fig. 9, via securement 55 which may be via sewing) providing  to inhibit collapse of the mask body (see Abstract and [0001]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical stitches (108, 110 of Yarahmadi) in the device of Goranov in view of Yarahmadi to be a secured gathering of the back panel to itself as taught by Duffy to have provided an improved face covering device that inhibits collapse of the mask body when worn (see Abstract and [0001]). Therefore, the combination of Goranov in view of Yarahmadi further in view of Duffy results in each of the vertical stitches (108, 110 of Yarahmadi) corresponding to a secured gathering of the back panel (18 of Goranov) to itself, disconnected from the front panel (16 of Goranov) (as previously modified above, the vertical stitches 108, 110 of Yarahmadi are formed by gathering the fabric of the back panel and securing via stitching, and this only occurs on the back panel 18 of Goranov and thus is disconnected from front panel 16 of Goranov). 
Regarding claim 15, Goranov in view of Yarahmadi further in view of Duffy discloses the invention as discussed in claim 14. Goranov in view of Yarahmadi further in view of Duffy further discloses wherein the set of stitches (108, 110 of Yarahmadi) is formed by a portion of the back panel (18 of Goranov) being gathered and joined to itself, the portion within a height of the back panel (18 of Goranov) (as previously modified above, see claim 14, the set of vertical stitches 108, 101 of Yarahmadi have been modified so that the back panel 18 of Goranov is being gathered and joined to itself, and is within a height of back panel 18 of Goranov). 
	Regarding claim 16, Goranov in view of Yarahmadi further in view of Duffy discloses the invention as discussed in claim 15. 
	Although Goranov in view of Yarahmadi further in view of Duffy does not explicitly disclose wherein the set of vertical stitches extends closer to a top edge of the back panel than to a bottom edge of the back panel, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set of stitches (108, 110 of Yarahmadi) to extend closer to a top edge of the back panel (18 of Goranov) than to a bottom edge of the back panel (18 of Goranov) as there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem, to have provided an improved face covering device that is provides a contoured fit to the nose and upper mouth area of a user so that the mask does not stick to the user’s nostrils and mouth, thus making it easier for them to properly breathe when wearing the face covering device. 
Regarding claim 17, Goranov in view of Yarahmadi further in view of Duffy discloses the invention as discussed in claim 14. Goranov in view of Yarahmadi further in view of Duffy further discloses wherein a periphery of the front panel (16 of Goranov) matches contours of the back panel (18 of Goranov) (see Figs. 2-3 of Goranov; rear panel 16 of Goranov matches the contours or shape of back panel 18 of Goranov, as the stacked layers 14 of Goranov are cut to the same shape, see Figs. 8A-8E). 
	Regarding claim 18, Goranov in view of Yarahmadi further in view of Duffy discloses the invention as discussed in claim 14. 
	Goranov in view of Yarahmadi further in view of Duffy does not disclose wherein the face covering further comprises a strap, the strap joined at a top corner of a side of the front panel and joined at a bottom corner of the side of the front panel. 
	However, Goranov teaches in another embodiment an analogous face covering device (10) wherein the face covering (10) further comprises a strap (24), the strap (24) joined at a top corner of a side of the front panel and joined at a bottom corner of the side of the front panel (see Fig. 9B and Col. 10 lines 1-8; retaining means 24 consists of two elastic strips, the first strip having one end attached to a bottom right corner and top right corner, the second strip attached to a bottom left corner and top left corner, thus comprising a strap 24 joined at a top corner and joined at a bottom corner of a front panel) providing a donning version that is ideal for use by healthcare professionals who have to replace the device on a periodic basis (see Col. 12 lines 28-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced retaining means 24 of Goranov in view of Yarahmadi of the primary embodiment with straps each joined at a top and bottom corner as taught by another embodiment of Goranov to have provided an improved face covering device that is ideal for use by healthcare professionals who have to replace the device on a periodic basis (see Col. 12 lines 28-34). 
	Regarding claim 19, Goranov in view of Yarahmadi further in view of Duffy discloses the invention as discussed in claim 14. Goranov in view of Yarahmadi further in view of Duffy further discloses wherein the front panel (16 of Goranov) comprises at least one front pleat (40 of Goranov) along a length of the front panel (16 of Goranov) (see Fig. 1 of Goranov; box pleat 40 of Goranov is at least one front pleat, as it is on the exterior, along a length of front panel 16 of Goranov). 
	Regarding claim 20, Goranov in view of Yarahmadi further in view of Duffy discloses the invention as discussed in claim 14. Goranov in view of Yarahmadi further in view of Duffy  further discloses wherein the back panel (18 of Goranov) comprises at least one back pleat (32, 36 of Goranov) along the length of the back panel (18 of Goranov), that at least one back pleat (32, 36 of Goranov) being orientated in an opposing direction to the at least one front pleat (40 of Goranov) (see Fig. 3 of Goranov; bottom pleat 32 of Goranov interlocks with pleat 36 of Goranov along the length of back panel 18 of Goranov, and is oriented in an opposing direction to box pleat 40 of Goranov). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786